42 F.3d 1384
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Stephen O. DAWODU, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-1378
United States Court of Appeals,First Circuit.
Dec. 9, 1994

Stephen O. Dawodu on brief pro se.
Frank W. Hunger, Assistant Attorney General, Civil Division, Nelda C. Reyna and Richard M. Evans, Attorneys, Office of Immigration Litigation, Civil Division, on brief for respondent.
B.I.A.
PETITION DENIED
Before CYR, Circuit Judge, CAMPBELL, Senior Circuit Judge, and STAHL, Circuit Judge.
Per Curiam.


1
Petitioner Stephen Dawodu seeks review of a Board of Immigration Appeals order denying his motion seeking reconsideration of the Board's dismissal of his appeal from an immigration judge's denial of his motion to reopen his deportation proceedings.  We deny the petition for review for the reasons stated by the Board in its decisions dated February 23, 1994 and April 8, 1994.  We add only the following brief comments.


2
On appeal, Dawodu suggests that one of the questions before us is the validity of his deportation order.  We disagree.  Since Dawodu failed to file any appeal from that order, the only issue before us is essentially whether his motion to reopen was properly denied.   See Aiyadurai v. INS, 683 F.2d 1195, 1198-99 (8th Cir. 1982).  Dawodu's argument that he should not be deported because he had a valid, approved visa petition is not relevant to that issue.  Other arguments that Dawodu raises now were not presented to the Board and thus are deemed waived.   See Thomas v. INS, 976 F.2d 786, 789 (1st Cir. 1992).  Finally, the plain language of 8 U.S.C. Sec. 1252b(c)(3)(A) forecloses rescission of deportation orders if a motion to reopen is not timely filed under the statute.  Therefore, to the extent that the immigration judge may have believed that he had discretion to consider Dawodu's motion despite the statutory bar, he erred.


3
The petition for review is denied.